Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        28-OCT-2020
                                                        08:06 AM
                                                        Dkt. 79 ORD


                         SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     BRIAN EVANS, Plaintiff,

                               vs.

                KAIALI#I (KAI) KAHELE, Defendant.


                       ORIGINAL PROCEEDING

       ORDER DENYING RENEWED MOTION TO RECONSIDER JUDGMENT
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Ashford, assigned by reason of vacancy)

          Upon consideration of the Renewed Motion to Reconsider

Judgment filed by Plaintiff Brian Evans, the papers in support,

and the records and files herein,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED: Honolulu, Hawai#i, October 28, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ James H. Ashford